Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Ronald Spriggs, Appellant                              Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 19-
 No. 06-19-00104-CV          v.                         0496). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
 Crystal Thomas, Individually and as                    Justice Burgess participating.
 Administrator of the Estate of Larry Glenn
 Bailey, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Ronald Spriggs, pay all costs of this appeal.


                                                       RENDERED JANUARY 30, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk